Title: From George Washington to Timothy Pickering, 22 November 1780
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters 22d November 1780
                        
                        You have been directed to furnish the Commanding Officer of the Boats with materials for muffling the Oars.
                            to pay particular attention that they are in good order—well provided with oars—mounted on good Carriages and in such a
                            manner that they cannot be injured—that the Horses are with them by Thursday 12 OClock—that they are then removed through the Notch below the mountain, there to remain ‘till
                            Friday Morning—that there is Hay (and Grain if possible ready at that place ready to feed them amply) and that there is Hay and
                            Grain also at Acquaquenack Bridge to feed them during their halt there. These particulars I doubt not you have taken your
                            measures for.
                        I have now to add that on Friday by  OClock the
                            transportation of the Boats from the Notch to Acquaquenack Bridge is to commence, and that it will be
                            of the greatest importance, to have a compleat relief of good Horses, ready at Acquaquenack Bridge, early on Friday
                            Afternoon to accompany the Boats, and at a proper place releive the others, to hasten the transportation.
                        You will also furnish the Officer commanding the Boats with Oakum, thin plank and Nails to repair them with
                            expedition in case of accident.
                        I must entreat your personal attention, as for as practicable, to the execution of these orders, that there
                            may be a failure in no single Article to defeat our object, which, if happily terminated, will have the most valuable
                            consequences. I rely absolutely on your exertions, and will not doubt the accomplishment of my wishes so far as depends
                            upon you. I am with real Regard and Esteem Sir Your most obt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Some Forage will be necessary at the park of Artillery for the Horses that are to move the heavy
                                pieces.
                        

                    